DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-5 objected to because of the following informalities:  
Claim 1 contains the grammatical or typographical error “a distributed fiber optic sensing (DFOS) sensing network” in line 2. The Examiner suggests amending this to read “a distributed fiber optic sensing (DFOS) 
Additionally, claim 1 contains the grammatical or typographical error “performing a greedy set cover procedure to determine from the determined all possible sensing routes a subset having every link in the sensing infrastructure network G(V,E) sensed during a DFOS operation” in the last 3 lines. The Examiner suggests amending this to read “performing a greedy set cover procedure to determine, from the determined all possible sensing routes, a subset having every link in the sensing infrastructure network G(V,E) sensed during a DFOS operation”.
Claims 2-5 depend from claim 1 and are therefore objected to for the same reason(s) as indicated above. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, claim 1 recites the limitation “where V is a set of end nodes that may be equipped with DFOS sensors” in line 4. The phrase "may be" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention (i.e. it is unclear whether the set of end nodes are equipped with DFOS sensors).  See MPEP § 2173.05(d).
Additionally, claim 1 recites the limitation “these end nodes V” in line 5. The use of the pronoun “these” renders the claim indefinite because it is unclear which “ends nodes V” are being referred to. 
Additionally, claim 1 recites the limitation “depth-limited route procedure” in line 6. Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “depth-limited route procedure” in claim 1 has no commonly accepted meaning in the art of distributed fiber optic sensing. The term is indefinite because the specification does not clearly define the term. As such, the scope encompassed by a “depth-limited route procedure” is unclear.
Additionally, claim 1 recites the limitation “greedy set cover procedure” in line 9. Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “greedy set cover procedure” in claim 1 has no commonly accepted meaning in the art of distributed fiber optic sensing. The term is indefinite because the specification does not clearly define the term. As such, the scope encompassed by a “greedy set cover procedure” is unclear.
Regarding Claims 2-5, claims 2-5 depend from claim 1 and are therefore rejected for the same reason(s) of indefiniteness as stated above. 
Regarding Claim 5, Claim 5 recites the limitation "either end of a determined sensing route" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. Specifically, the claims do not previously establish any end or ends of a determined sensing route.

Allowable Subject Matter
Claims 1-5 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, as well as the Objections, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Independent Claim 1, Kelley et al. US 2018/0340801 A1 (hereinafter Kelley) is considered to be the closest prior art reference of record. Kelley teaches a distributed fiber optic sensing (DFOS) sensing network (Abst.; Par. 2; Fig. 1), comprising: end nodes n (plurality of tracker nodes (106-1, 106-2, 106-3) of the DAS network, Fig. 1) in a sensing infrastructure network G(V,E) (100, Fig. 1) where V is a set of end nodes (plurality of tracker nodes (106-1, 106-2, 106-3) of the DAS network, Fig. 1) that may be equipped with DFOS sensors having concurrent sensing capabilities (DAS interrogator unit 103-1 to 103-5, Fig. 1; Abst.; Par. 67-81), E is a set of optical fiber links that connect these end nodes V (a plurality of optical fibres 102-1 to 102-5, Fig. 1). Kelley does not teach a method of determining sensor placement, sensing route assignment, and sensing range in the distributed fiber optic sensing (DFOS) sensing network, said method comprising: for each end node n, performing a depth-limited route procedure to determine all possible sensing routes for node n if a DFOS sensor having concurrent sensing capability is deployed therein; and performing a greedy set cover procedure to determine from the determined all possible sensing routes a subset having every link in the sensing infrastructure network G(V,E) sensed during a DFOS operation. Additionally, it would not have been obvious to one of ordinary skill in the art to modify Kelley to include such features in view of any of the cited prior art references of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Gerstel et al. US 2011/0268439 A1; Huang et al. US 2020/0200592 A1; DOMÍNGUEZ LÓPEZ et al. US 2016/0182149 A1; Saniee et al. US 2006/0051090 A1; Doshi et al. US 6130875 A.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID W LAMBERT whose telephone number is (571)272-7692. The examiner can normally be reached Monday to Friday, 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on (571)272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID W LAMBERT/Examiner, Art Unit 2636